First, let me extend to
you, Mr. President, my delegation’s warmest
congratulations on your election to preside over the
Assembly at its fifty-ninth session. My delegation has
every confidence in your sagacity to guide this session
and its deliberations to a fruitful conclusion.
It is also my pleasure to pay tribute to your
predecessor, Mr. Julian Robert Hunte, for the
commendable manner in which he discharged his
responsibilities as the President at the fifty-eighth
session.
As well, I wish to take this opportunity to
compliment the Secretary-General, Mr. Kofi Annan, on
his diligence in promoting peace and pursuing the
noble principles of this Organization. My delegation
sincerely wishes him every success in his daunting
task.
The unfolding international events bring to the
fore the question of multilateralism and the vital role
the United Nations has to play in addressing global
crises and problems and in promoting a world order
based on the rule of law and the collective
responsibility of all nations and communities.
The global challenges that we face today are
numerous. While goals are set and programmes
launched for eradicating poverty, achieving universal
primary education, promoting gender equality,
reducing child mortality, fighting HIV/AIDS and
protecting the environment, hundreds of innocent lives
are lost every day as a result of conflict and civil war.
Terrorism has not been defeated. On the contrary,
it is re-emerging in uglier manifestations in the most
unexpected places, killing innocent people, including
children. The disappointing impasse on global
disarmament and the dreadful odds of further
proliferation of weapons of mass destruction make us
ill at ease and cause us to lose hope for a peaceful
world.
We in small States feel more vulnerable to these
challenges and threats, as our security is entirely
dependent on the prevalence of global security and the
observance of the rule of law by all States. Clearly, the
concerns of small States cannot be confined only to the
issues of the environment, climate change, sea-level
rise and sustainable development. The ominous threats
that are emerging on the political and security fronts of
the contemporary world have far-reaching implications
for us as well.
Not too infrequently, we witness small States
being victimized by non-State actors such as terrorists,
mercenaries, insurrectionary gangs and organized
crime networks, whose calculated assaults disrupt
socio-economic and political development of small
States, endangering peace and security. It would be
imprudent to ignore the wider implications of the
presence and activities of such perilous actors on
international peace and security. Solutions to those
threats can only be sought through international
cooperation, vigilance and timely action.
It is imperative that the international community
takes on the crucial responsibility of protecting the
security of small States, as stipulated by General
Assembly resolutions 44/51, of 8 December 1989,
46/43, of 9 December 1991, and 49/31, of 9 December
1994. With its global spread and ability to work in
collaboration with regional institutions, we see the
Organization as the most appropriate body to address
such issues.
Terrorism poses grave threats to regional as well
as international peace and security. The train bombings
in Madrid; car bombings and terrorist attacks in Iraq,
Indonesia and Saudi Arabia; and, most recently, the
hostage-taking tragedy in a Russian school, are all grim
reminders of the particularly insidious nature of
terrorism. I am sure that I echo the unanimity of the
international community in reiterating that the war
against terrorism should continue to remain a principal
priority on the international agenda. My Government
4

believes that early adoption of the proposed
international convention on terrorism would be a
crucial step in effectively combating that dreadful
menace.
Expanding globalization and increasing trade
liberalization, contrary to the hopes for a healthier
global market, have had a distressing price tag for
small economies, especially for small island economies
such as the Maldives. Limited natural resources and the
narrow economic base of small island economies
severely restrict their scope for diversification and their
ability to attract foreign investment. Those
disadvantages call for special considerations, including
a level of preferential treatment, on an exceptional
basis, to ensure the sustainable development of small
island developing States.
While the Maldives is beset by the entire range of
economic problems inherent to small island developing
States, the recommendation by the Committee for
Development Policy (CDP) to graduate us from the list
of least developed countries has compounded the
challenges to our development. We do take pride in our
achievements in the social and economic sectors during
the last two decades. However, we fear that graduation
may cause enormous and irreparable damage to our
economy, in the absence of a suitable mechanism to
ensure sustained socio-economic development. In that
context, we welcome the recommendation of the CDP
and the decision of the Economic and Social Council
earlier this year indicating the need to formulate
smooth transition strategies for least developed
countries prior to their graduation.
We support in particular the recommendation to
decide post-graduation transition arrangements on a
case-by-case basis and to establish ad hoc country
advisory groups to help formulate those arrangements.
We strongly feel that it is important for the Economic
and Social Council to formally endorse the
arrangements proposed by the ad hoc country advisory
groups while mandating the CDP with the task of
monitoring the progress of newly graduated countries
for any disruptions in their development.
Allow me, at this juncture, to register our sincere
gratitude and appreciation to our development partners
and the members of the Group of 77, the Group of
Least Developed Countries and the Bureau and
members of the Economic and Social Council for the
understanding and the care with which they are
proceeding on this crucial and important issue.
The state of the global environment is as
depressing as ever. Statistical information and
projections are alarming and disturbing, not only to
small island developing States but also to the entire
international community. Those figures and predictions
reveal the severity of environmental problems and the
potential threats to human existence unless swift
remedial measures are implemented.
The frequency with which we have been
witnessing natural disasters such as hurricanes and
cyclones around the world demonstrates the urgent
need to tackle environmental issues on a global scale.
Many small island developing States suffer
disproportionately from such hazards, underscoring the
vulnerability of small island developing States in that
regard. As we recently witnessed in Grenada, a single
hurricane can lay waste to decades-long developmental
progress in a matter of a few hours.
We will soon be meeting in Mauritius to review
the progress made over the past decade in the
implementation of the Barbados Programme of Action
for the Sustainable Development of Small Island
States. If we are to make the forthcoming meeting in
Mauritius a success, we need to muster the necessary
political will to channel resources and to ensure the
comprehensive realization of the objectives of the
Barbados Programme of Action.
The complexity and magnitude of ever-
developing global challenges demand that a reformed
United Nations be assigned the central role in dealing
with them. While those reforms should cover the entire
United Nations system and its bodies, the focus is once
again justly being drawn to the urgency of the need to
restructure the Security Council, making the Council
more reflective of the realities of the present-day world
and more representative of the capacity and
commitment of Member States to contribute to
international peace and security. It is disappointing,
though, that no common view has emerged on that
issue. We feel that we should go ahead with the
enlargement of the Security Council, both in the
permanent and non-permanent categories and including
in that enlargement countries such as Japan and other
Member States that have the capacity and the
commitment to serve as permanent members and that
5

would represent the wider membership of the present-
day United Nations.
The international treaty regime has to be
expanded and strengthened so that emerging problems
can be dealt with more effectively. We feel that that
task should be a priority in enforcing the principles for
which the United Nations stands and the values of
peace, security, justice, equality, human rights,
democracy and rules-based international order that it
has advocated. In that context, we applaud the remarks
made by the Secretary-General at the opening meeting
of the General Assembly, and wish to express our
support for his efforts to reform the United Nations
system.
The rapid socio-economic development attained
by the Maldives in the past two and a half decades is in
no small part grounded in the political stability that we
have enjoyed during that period. To emphasize further
the need to promote and sustain the values of
democracy and respect for human rights, President
Gayoom proposed a sweeping agenda for political
reform in early June of this year. The Government
remains firmly committed to carry out the reform
agenda, which has been welcomed and supported by
both the people of the country and its friends in the
international community. A special people’s assembly
was convened, as required by the Constitution, and was
charged with the task of debating reforms to the current
Constitution proposed by the Government and civil
society.
We seek the support and assistance of our friends
in the international community in our pursuit of that
unprecedented reform agenda. The solidarity of the
international community at this crucial hour of need
would reinforce our resolve and help us move ahead
with the reform agenda with increased veracity and
diligence.
My Government is also committed to respecting
and observing human rights through adherence to
relevant international conventions. In that regard, I am
pleased to announce that the Maldives will this week
sign a framework agreement with the International
Committee of the Red Cross. We will also keep under
consideration the signing of other important
instruments, such as the Rome Statute of the
International Criminal Court.
Before concluding, I should like to reaffirm our
commitment to the principles enshrined in the Charter.
My country believes this Organization to be the best
suited to working for the betterment of humanity and
the maintenance of international peace and security.